El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En la petición de certiorari que nos presentó Esteban Rivera contra el Hon. Juez de la Corte de Distrito de Gua-yama expuso que en 1.8 de septiembre de 1919 presentó de-manda de desahucio en la Corte Municipal de Cayey contra Sandalio Hernández alegando que éste poseía en arren-damiento una finca del demandante en virtud de un contrato de arrendamiento con el anterior dueño de la finca, que em-pezó el 12 de mayo de 1915 y vencerá en igual día y mes de 1920, según el cual .el arrendatario deberá satisfacer cua-renta dólares anuales pagaderos por semestres dentro de los primeros noventa días de comenzar cada semestre, habiendo dejado de satisfacer los semestres que comenzaron el 12 de *298noviembre de 1918 y el día 12 de mayo de 1919; que habiendo recaído sentencia condenatoria en la corte municipal el 14 de noviembre de 1919 el demandado notificó al demandante su escrito de apelación contra dicha sentencia el 19 de no-viembre de 1919 pero lo radicó al día siguiente, por lo que pidió a la Corte de Distrito de G-uayama que desestimara la apelación por haber sido radicado en la corte municipal el escrito de apelación cuando había transcurrido el término para apelar y' porque el apelante no había consignado en la corte municipal ni en la de apelación el importe de los cánones vencidos hasta la fecha de la sentencia pues tal cosa no aparecía ele log autos del pleito; que su petición fué ne-gada y señaló día para la práctica de las pruebas; que en la segunda comparecencia y antes de practicarse la prueba pidió otra vez el sobreseimiento fundado en que el apelante no había consignado el importe del semestre que había ven-cido durante el trámite de la apelación, o sea el último se-mestre del contrato que comenzó el 12 de noviembre de 1919 y que vencerá el 12 de mayo de 1920, que debió pagarse o consignarse dentro de los noventa días contados desde el 12 de noviembre de 1919, moción que presentó el 24 de fe-brero último habiendo aceptado el apelante que no había pagado ni consignado el importe de dicho plazo, no obstante lo cual fué negada su petición.
Con tales alegaciones juradas libramos el auto solicitado y como consecuencia de él se hallan en este tribunal los autos originales de dicho pleito, un informe del juez de dis-trito y los alegatos del demandante y del demandado, pero ninguno de ellos asistió a la vista oral de este recurso de certiorari.
En cuanto al primer fundamento de la petición del auto encontramos en el pleito que si bien el secretario radicó la apelación contra la sentencia el 20 de noviembre de 11919,-el escrito le fué entregado el día anterior a las cuatro y *299treinta y cinco minutos de la tarde con la notificación hecha en ese día al apelado, por lo que no podemos declarar que la apelación se estableció después de los cinco días que concede la Ley 'de Desahucio y que se cuentan desde la fecha de la sentencia Ramírez v. Pérez, 25 D. P. R. 231, pues el apelante cumplió con entregar en tiempo su escrito de ape-lación al secretario aunque éste lo radicara después en sus libros, siendo aplicable por analogía el caso de Rubert Hermanos v. El Pueblo de Puerto Rico, 18 D. P. R. 858. El registro es deber del secretario- y no del apelante.
Pasemos a la otra cuestión referente a la falta de con-signación de los plazos vencidos del arrendamiento cuando la apelación fué interpuesta y del que venció después mien-tras el pleito estaba en apelación.
Fundada la demanda en este caso en la falta de pago del canon del arrendamiento, para que el demandado pu-diera interponer apelación contra la sentencia era necesario no sólo que dentro del plazo concedido por la ley para ape-lar consignara en la secretaría de la corte municipal el im-porte del precio adeudado sino además los que fueran ven-ciendo durante el recurso, de acuerdo con los artículos 12 y 14 de la Ley de Desahucio. En este caso no consignó el apelante los plazos que estaban vencidos cuando interpuso la apelación por lo que debió prosperar la moción que el apelado hizo a la corte de distrito para que por esa falta desestimara la apelación; ni tampoco consignó el otro plazo que venció cuando se tramitaba el recurso, por lo que tam-bién por este motivo debió prosperar la petición que hizo el apelado de que se sobreseyera el asunto, sin que sea obs-táculo ahora para que declaremos con lugar la petición de certiorari el hecho de que se haya establecido este recurso extraordinario después de haber recaído sentencia en la corte de distrito revocando la apelada, pues aun siendo errónea la sentencia que dictó la corte municipal a -favor del deman-*300dante éste tenía un derecho claro a que tal sentencia no fuera revisada en apelación si el demandado-apelante no cum-plía con los requisitos que la ley le exige para que tenga el derecho de revisar la sentencia en apelación.
Tampoco estamos conformes con la alegación que hace el juez de distrito de que el demandado-apelante no tenía el deber de consignar los cánones vencidos y los que fue-ran venciendo porque había ■ alegado como defensa que su falta de pago se debía a no haber sido requerido por el dueño dje la finca para que satisficiera el arrendamiento porque si tuviera que hacer el apelante la consignación quedaría des-truido su. derecho a ser requerido previamente de pago para que el dueño pueda ejercitar la acción de desahucio.
No solamente la ley no hace tal distinción en las deman-das de desahucio basadas en la falta de pago sino que de aceptar la proposición del juez inferior agregaríamos a la ley palabras y conceptos que no tiene. Además, la senten-cia condenatoria de la corte municipal tenía la presunción de que el demandado había dejado de pagar sin justificación legal alguna y para destruirla por apelación era necesario que el demandado consignara los cánones vencidos en la fecha de la apelación y que consignara también los que des-pués fueran venciendo, y sin cumplir esos requisitos legales no tenía derecho a que. la sentencia dictada contra él fuera revisada en apelación. No hizo el demandado esa consig-nación y, en tales circunstancias el recurso de apelación, la Corte de Distrito de G-uayama carecía de jurisdicción para resolverlo, por lo que debe ser declarado sobreseído el re-curso de apelación que interpuso el demandado y anulada la sentencia.

Sobreseída la apelación de Sandalio Hernán-dez en el pleito seguido contra él por Esteban Rivera en la Corte Municipal de Cayey y anulada la sentencia de la Corte de Dis-trito.

*301Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.